Citation Nr: 1643981	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  13-04 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (2014) ; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015). 

The Veteran is service connected for bilateral hearing loss, rated 40 percent; adjustment disorder with depressed mood, rated 30 percent; and tinnitus, rated 10 percent.  The combined service-connected disability rating is 60 percent for the period on appeal.  Thus, the threshold service connection requirements for a TDIU rating on pursuant to 38 C.F.R. § 4.16(a) are not met.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2015).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  38 C.F.R. § 4.16(b) (2015); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Rather, the matter must be referred to the Director of Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The claims file includes an August 2016 decision by the Director of Compensation Service, which found that the Veteran was not unemployable and entitlement to extraschedular TDIU was not warranted.  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.  The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

This matter is now ripe for the Board to make a de novo finding following the extraschedular review by the Director, and the previous submissions of VA hearing and psychological examinations and opinions, private medical examinations and opinions, and vocational assessments.

The Board finds that the record supports a conclusion that the Veteran is unemployable due to the service-connected disabilities.

The November 2014 and January 2015 VA examinations, and the April 2015 VA opinion concluded that the Veteran could find and maintain employment with special accommodations, a higher standard than reasonable accommodations, for bilateral hearing loss.  Those documents also evidence the Veteran's award of an associates college degree.

The October 2014 and the April 2015 private assessments by a vocational specialist with more than 30 years of experience, after reviewing the Veteran's entire claims file and personally interviewing the Veteran and his spouse, concluded that the Veteran's total unemployability began in 1992 when he stopped part-time sales work.  The vocational specialist opined that without the ability to hear clearly and well and to communicate effectively on the job, there was no substantial or gainful work the Veteran could perform or sustain without jeopardizing productivity and worker or workplace safety.  There was no reasonable accommodation a prospective employer could conceivably offer this particular Veteran.  In the Veteran's profession, it was not uncommon for financial salespersons or representatives to keep working well into their 70s and 80s, from a home office on a part-time or occasional basis.  The Veteran's hearing loss slowly but distinctly ended an otherwise successful and lucrative 43 year career in life insurance sales by 1988 and again, in conjunction with part-time real estate sales, by 1992, with the addition of the service-connected adjustment disorder with depressed mood.  The vocational specialist reported that in 1990 the Veteran underwent an evaluation at MASS Eye and Ear Clinic and learned that his hearing loss was unique and that hearing aids were not appropriate for his condition. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, that reasonable doubt will be resolved in favor of the claimant.  While the Veteran has a remote history of some college, and most recently worked 25 years ago in 1992, the changes in the life insurance and real estate industries, related industries, and work in general, since that time, are great.  Considering the Veteran's level of skills and training applicable to the current job market and the severity of his service-connected disabilities, the Board finds that his service-connected disabilities preclude his securing or following a substantially gainful occupation.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for TDIU pursuant to 38 C.F.R. § 4.16(b) are met.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities pursuant to 38 C.F.R. § 4.16(b) is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


